DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are pending.
Claims 1-6, 17 and 18 are rejected.
Claims 7-16 and 19-21 are withdrawn from further consideration.

Information Disclosure Statement
The information disclosure statements submitted on April 30, 2020 and June 2, 2020 was considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6, 17 and 18 in the reply filed on December 6, 2021 is acknowledged.  The traversal is on the ground(s) that the compounds described by the ‘126 patent are ester-ester compounds while in contrast, the compounds of formula 1 of claim 1 are ether-ethers or ester-ethers.  This is not found persuasive because the applicants disclose that the term “hydrocarbyl” is any moiety having the general structure –CmH2m+1, or a structure based thereon, wherein the hydrocarbyl moiety may be a linear or branched, saturated or unsaturated, .
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-16 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 6, 2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "The …composition according to claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 1 is directed to a compound not a composition.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the O atom between the (OCH2CH2CH2)5 group and isostearyl in the compound. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sirichaiwat et al. (“Target Guided Synthesis of 5-Benzyl-2,4-diamonopyrimidines: Their Antimalarial Plasmodium falciparum”, J. Med. Chem., 2004 Jan 15; 47(2):345-54).
Sirichaiwat et al. disclose compound 18 
    PNG
    media_image1.png
    115
    350
    media_image1.png
    Greyscale
, which is the compound having the claimed formula (1), wherein X is R and R is a substituted C6 hydrocarbyl group and n is 2 (see Scheme 2 on page 346).  
Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawyer (US 3,657,126).
Sawyer discloses the compound 
    PNG
    media_image2.png
    53
    545
    media_image2.png
    Greyscale
, which is the claimed compound of formula (1), wherein X is R1C(O), wherein R1 is a C9 hydrocarbyl group; n is 3; and R is a (=O) substituted C8 hydrocarbyl group (see column 1, lines 70-71).  
The applicants disclose that the term “hydrocarbyl” is any moiety having the general structure –CmH2m+1, or a structure based thereon, wherein the hydrocarbyl moiety may be a linear or branched, saturated or unsaturated, unsubstituted or substituted for example with heterogroups such as organic functional groups comprising nitrogen, oxygen or sulphur atoms, and/or interrupted by one or more oxygen, sulphur, silicon atoms, or silano or dialkylsilcon groups, or mixtures thereof (see page 3, lines 29-36).  Thus, based upon the instant definition for a hydrocarbyl moiety the instant .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori et al. (JP 2002196496A, original Japanese document and machine generated English translation document).
The instant claims disclose a compound having the claimed formula (1)

    PNG
    media_image3.png
    36
    302
    media_image3.png
    Greyscale
, wherein n is an integer from 2 to 15; R is a C6 to C36 hydrocarbyl group and X is R.
Fujimori et al. disclose a compound having the formula 

    PNG
    media_image4.png
    64
    571
    media_image4.png
    Greyscale
(see column 1 on page 2 of the original Japanese document).  R1 and R2 are each independently a linear, branched or cyclic alkyl group, preferably having 1 to 10 carbon atoms; X is a linear, branched or cyclic alkylene group, preferably having 1 to 10 carbon atoms; and m is an integer from 1 to 9, preferably 1 to 7, more preferably 1 to 5 (see paragraphs 0017-0023 of the machine generated English translation document and paragraphs 0024 of the original Japanese document).  
	The compound of formula (I) disclosed by Fujimori et al. is different from the instant compound having the claimed formula (1) in that R1 and R2 are not required to .
Claims 1-6, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 2,520,733).
Morris et al. disclose lubricants comprising polymers of trimethylene glycol which includes those having etherified end groups, esterified end groups or both an etherified end group and an esterified end group (see column 1, lines 1-6; column 3, line 10 to column 4, line 30; column 7, line 70 to column 10, line 65; column 11, line 56 to column 12, line 2).  Examples of the polymers include those having the following formulas: 

    PNG
    media_image5.png
    73
    270
    media_image5.png
    Greyscale
and 
    PNG
    media_image6.png
    103
    339
    media_image6.png
    Greyscale
(see column 9, lines 25-35).
These polymers of trimethylene glycol disclosed by Morris et al. differ from the instant compound having the claimed formula 1 in that the groups are not required to be C6 to C36 hydrocarbyl groups.  However, one having ordinary skill in the art at the time the invention was made would have found it obvious to select R as having C6 to C36 hydrocarbyl groups, since Morris et al. disclose that the polymers may be any molecular weight and the end groups may be modified to have end groups such as n-decyl ether groups, based upon the desired properties such as viscosity and solubility (see column 9, line 68 to column 10, line 29).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699